Citation Nr: 1750499	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for service-connected residual scar, status post left knee.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel








INTRODUCTION

The Veteran had active service from March 1985 to June 1985. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for residual scar, status post left knee, evaluated as noncompensable, and denied a claim for an increased rating for service-connected traumatic arthritis of the left knee, evaluated as 10 percent disabling.

In October 2016, a power of attorney was filed by Seth C. Berman.  On September 26, 2016, the Veteran was notified that her appeal had been certified to the Board.  In December 2016, prior to 90 days following the appeal notice, the above identified attorney filed a notice of his intent to withdraw from representing the Veteran.  This request to withdraw as the Veteran's representative was made within 90 days of the September 26, 2016 letter notifying the Veteran that her claims file had been transferred to the Board.  Thus, the request is granted.  See 38 C.F.R. § 20.1304 (2017).  Accordingly, the Veteran is unrepresented on this appeal. 

After a case is certified to the Board, withdrawal of a representative is granted where there is good cause.  The above attorney provided no reason whatsoever for his request to withdraw, so good cause is not shown.  Therefore, he remains identified as the attorney of record in this appeal, and the Board denies his motion to withdraw.  


FINDINGS OF FACT

1.  The Veteran's service-connected traumatic arthritis of the left knee, is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, a malunion of the tibia and fibula, or dislocation; there is functional loss due to the Veteran's subjective complaints of pain warranting a rating of 20 percent, and no more.  

2.  The Veteran's residual scar, status post left knee, is not shown to have been productive of deep and nonlinear scars covering an area or areas exceeding 6 square inches (39 sq. cm), superficial and nonlinear scars covering an area or areas of at least 144 square inches (929 sq. cm.), one or two scars that are unstable or painful, or any disabling effects not considered under Diagnostic Codes 7800 - 7804


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no more, for service-connected traumatic arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2017).

2.  The criteria for an initial compensable evaluation for service-connected residual scar, status post left knee, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she is entitled to increased/initial compensable ratings.  With regard to her left knee arthritis, she argues that she has increased pain, and a loss of flexibility.  With regard to her left knee scar, she argues that she has no feeling in her scar, and "pain and muscle spasm of the medial scar," for which she was given a muscle relaxer.  See Veteran's appeal (VA Form 9), dated in February 2014.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2017).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

As for the history of the disabilities in issue, the Veteran's service treatment records include a Medical Evaluation Board (MEB) report, which shows that she was noted to have severe instability of the left knee due to a ligamentous injury.  She was recommended to be separated from service due to this injury.  An April 1985 MEB/Physical Evaluation Board report notes a torn anterior cruciate ligament, left, medial collateral ligament sprain.  Following separation from service, she underwent left knee arthroscopic surgeries in 1987, 1994, and 1997.  See 38 C.F.R. § 4.1 (2017).

Traumatic Arthritis, Left Knee

In July 1987, the RO granted service connection for ligamentous injury, left knee, with instability, postoperative, evaluated as 30 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5257.  

A March 2010 rating decision shows that the RO had evaluated the Veteran's left knee instability as 20 percent disabling, and assigned a separate 10 percent rating for left knee arthritis under Diagnostic Codes 5010-5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

In June 2010, the Veteran filed her claim for an increased rating.  In August 2012, the RO denied the claim.  The Veteran has appealed; the Veteran's evaluation under DC 5257 is not currently before the Board.  

An April 2012 rating decision shows that the RO granted a temporary total (100 percent) evaluation for the Veteran's service-connected left knee from April 20, 2011 to August 1, 2011.  

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Veteran's left knee disability is currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 5010-5261 (2017).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5010 represents traumatic arthritis, and DC 5261 represents limitation of extension of the lower extremity, and the Board has analyzed the claims under the appropriate diagnostic codes, as noted below. 

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

Separate evaluations may not be assigned for a meniscus disability under DC 5258 (dislocated semilunar cartilage), or under DC 5259 (symptomatic removal of semilunar cartilage), and loss of motion of that knee under DC 5260 (limitation of flexion) or DC 5261 (limitation of extension), as loss of motion of the knee is contemplated by the diagnostic codes for a meniscus disorder.  VA Adjudication Procedure Manual M21-1 (M21-1), III.iv.4.A.4.i.  

A separate evaluation may not be assigned for subluxation or lateral instability under (under DC 5257), and a meniscus disability (under DC 5258), or under 38 CFR 4.71a, DC 5259.  Manual M21-1, III.iv.4.A.4.j.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for the left knee.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: the Veteran's left knee had extension to 0 degrees, and flexion to 125 degrees (November 2010 VA joints examination report); extension to 0 degrees, and flexion to 110 degrees (June 2012 VA examination report), extension to 15 degrees, and flexion to 59 degrees (Trinity Orthopedics, January 2014 report), extension to 0 degrees, and flexion to 85 degrees (May 2014 VA examination report), extension to 0 degrees, and flexion to 125 degrees (Trinity Orthopedics, October 2014 report), and extension to 0 degrees, and flexion to 85 degrees (November 2014 VA examination report).  In reaching this decision, the Board has considered the finding of extension to 15 degrees in the January 2014 Trinity Orthopedics report.  However, given that all previous and subsequent findings, to include four findings dated later that same year, show a much greater range of motion, this limitation of extension appears to have been the result of a temporary exacerbation, as opposed to a worsening of the underlying condition.  See generally Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups must be accompanied by medical evidence of an increase in the underlying condition).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261, are not shown to have been met, and that an increased rating under either of these diagnostic codes is not warranted.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

A February 2010 VA spine examination contains ancillary relevant findings, specifically, it notes an abnormal and clearly antalgic gait. The Veteran used a knee brace.  The quadriceps had 5/5 strength, and there was no atrophy.  

The November 2010 VA examination report shows that the Veteran complained of sharp pain, and retropatellar pain.  She had received Synvisc injections with some benefit.  There were no periods with flare-up.  She used a sports brace.  She worked as a mail handler, and "has had a number of days off in the last year due to her knee," but she could not quantify the number of days.  Her activities of daily living were unaffected.  She is able to shower and dress.  On examination, the Veteran had a normal gait.  There was pain throughout the range of motion.  There were no additional limitations following repetitive use, and no flare-ups.  There was no effect on joint function from incoordination, fatigue, weakness, or lack of endurance.  X-rays were noted to be normal except for surgical ACL (anterior cruciate ligament) reconstruction hardware being present.

A statement from Dr. L.K., (U.S. Department of Labor Attending Physician's Report) (Form CA-20), notes an internal derangement of the knee in February 2007, with subsequent oversite medication, consultations, and physical therapy, and total disability between April and July of 2011.  

An operative report from Southwest Surgical Hospital, dated in April 2011, shows that the Veteran underwent chondroplasty of the patella, lateral retinacular release, synovectomy extensive tricompartmental, debridement of ACL tear, and resection of her left knee prepatellar bursa.  The postoperative diagnoses were chondromalacia left patellofemoral articulation, lateral tracking error of the patella, partial tear of ACL reconstruction left knee, and prepatellar bursitis left knee.  

A VA spine examination report, dated in May 2011, contains ancillary findings related to the left knee.  Specifically, the Veteran reported the following: she used a left knee brace.  She worked full-time as a mail handler.  On examination, she had a mildly antalgic gait.  Sensation in the lower extremities was intact to light touch.  Motor strength was 5/5 in the bilateral lower extremities.  Reflexes were physiologic and symmetric.   

The June 2012 VA DBQ shows that the Veteran reported that she had moderate to severe daily mechanical left knee pain, and constant left knee swelling, with occasional catching.  The Veteran denied having flare-ups.  There was pain at the extreme of extension.  There was additional functional loss and/or functional impairment, and additional limitation in the range of motion, following repetitive use testing.  Specifically, flexion was to 105 degrees, and extension was to 0 degrees, and there was functional loss in the form of less movement than normal, pain on movement, swelling, and deformity.  Left knee strength on flexion and extension was 5/5.  There was a history of meniscal tear, and meniscectomy, with chronic pain as a residual.  The Veteran constantly wore a brace.  The diagnoses were osteoarthritis, ACL tear, and meniscal tear.  There was no impact on her ability to work.  

The May 2014 VA DBQ shows that the Veteran reported that since her June 2012 VA examination, she had received conservative treatment for her left knee, symptomatically, as an outpatient only, to include a single Synvisc interarticular injection.  She denied receiving physical therapy, or any other invasive treatment or hospitalization.  She complained of daily severe mechanical left knee pain.  She also reported effusion with prolonged weight bearing, and frequent locking.  She denied flare-ups.  On examination, there was pain at 0 degrees of extension.  There was functional loss in the form of less movement than normal, pain on movement, swelling, deformity, and disturbance of locomotion.  There was additional limitation of motion following repetitive use testing, specifically, flexion was to 80 degrees, and extension was to 0 degrees.  Left knee strength on flexion and extension was 5/5.  There was a history of meniscal tear with meniscectomy, with residual chronic pain.  The Veteran constantly used a brace.  The diagnoses were osteoarthritis, ACL tear, and meniscal tear.  The Veteran's ability to work was impacted to the extent that she was noted to state that she experiences increased bilateral knee pain with prolonged weight bearing.  

The November 2014 VA DBQ shows that the Veteran reported constant, daily left knee pain.  She takes Motrin and hydrocodone.  She has occasional swelling.  She wears a brace.  She has had injections in the past that had helped her symptoms.  Her symptoms were aggravated by standing, walking, and sitting for long periods.  She works at a post office as a mail handler inside the building.  A July 2014 VA MRI (magnetic resonance imaging study) was noted to show susceptibility artifacts from remote ACL repair, mild degenerative changes of the femorotibial joint, partial thickness tear of the reconstructed anterior cruciate ligament, no evidence for meniscal tears, Grade II chondromalacia patella of the lateral patellar facet, mild quadriceps tendinopathy, and mild chronic partial thickness tear of the proximal patellar tendon.  On examination, there was pain on weight bearing, with functional loss due to a limitation of motion.  There was no additional functional loss, or loss of range of motion.  Functional ability, to include during any flare-ups, was not significantly limited with repeated use over a period of time due to pain, weakness, fatigability, or incoordination.  There was swelling.  Left knee strength was 5/5 on flexion and abduction.  There was no reduction in muscle strength, no muscle atrophy, and no ankylosis.  There was a history of meniscal tear with meniscotomy, arthroscopic, or other surgery.  The Veteran regularly used a brace.  The diagnoses were left knee meniscal tear, left knee anterior cruciate ligament tear, and degenerative arthritis.  The Veteran's ability to perform any type of occupational task was impaired, to the extent that her ability to stand, walk, lift, sit, etc., was limited.  

Overall, VA progress notes show multiple treatments for complaints of knee pain, with findings that included "some left quadriceps atrophy" (in June 2010), and 4+/5 strength in the left knee (in June and July of 2014).  An April 2014 X-ray notes metallic screws related to previous surgery on the ACL, and mild degenerative change in the medial and lateral compartments, with degenerative change at the patellofemoral joint.  The impression noted mild bicompartmental DJD (degenerative joint disease) with evidence of metallic screws at the distal femur and proximal tibia.  No effusion or loose bodies were evident.  

Reports from Trinity Orthopedics, dated in 2014, show treatments for left knee symptoms, and note a history of four left knee surgeries, with one or two injections per year between 2011 and 2014.  The findings include a decreased range of motion, joint pain, and joint swelling.  Left quadriceps strength was 4/5.  The Veteran had a limp.  There was mild atrophy.  Left leg muscle strength was 4/5 at the quadriceps, hamstrings, semimembranosus, and semitendinosus.  The impressions included left chondromalacia patellae, left knee pain, and left degenerative arthritis.  

The Board finds that a 20 percent rating is warranted under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  The Veteran has a history of four left knees surgeries, with X-ray evidence of retained hardware in her left knee.  She has an extensive history of left knee treatment, to include Synvisc injections, and there is some evidence of at least mild arthritis, and mild loss of motion, loss of strength, and muscle atrophy.  Her most recent diagnoses note a meniscal tear, and an anterior cruciate ligament tear.  The examiner stated that the Veteran's ability to perform any type of occupational task was impaired, to the extent that there are limitations in her ability to do such activities as standing, walking, lifting, and sitting.  Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, a rating of 20 percent is warranted for left knee arthritis.  

A rating in excess of 20 percent is not warranted.  The Veteran's arthritis has been characterized as "mild."  While there is some evidence of  loss of strength (i.e., 4/5 strength), and mild muscle atrophy, the evidence is mixed; the VA examination reports contain multiple findings of 5/5 strength and indicate that there is no muscle atrophy.  She has been shown to be neurologically intact in her lower extremities.  She appears to have worked full-time for the same employer during the entire appeal period.  Given the foregoing evidence, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion in the left knee do not meet the criteria for even a 0 percent rating under DC 5260, i.e., flexion limited to 60 degrees.  A separate rating for limitation of knee flexion is therefore not warranted.

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

Residual Scar, Status Post Left Knee

In its August 2012 rating decision, the RO granted service connection for residual scar, status post left knee, evaluated as noncompensable.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.118, DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2017).

Note (1) A superficial scar is one associated with underlying soft tissue damage.  

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2017).

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that for any other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800 - 7804, and disabling effects not considered should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The VA DBQs dated in June 2012, and May and November of 2014, all show that the Veteran's left knee scar was noted not to be painful and/or unstable, or to have a total area greater than 39 square centimeters (6 square inches.  

The May 2014 VA DBQ further shows that the Veteran was noted to have a medial aspect serpentine incision scar of 15.5 cm. total length (6.5 cm. x 1.0 cm.) with flat keloid formation of proximal aspect, and a lateral aspect serpentine incision scar 4.0 cm. long, and four arthroscopic portal incision scars with lengths of 2.0 cm., 2.0 cm., 0.5 cm., and 0.5 cm.  All of the scars were well-healed, non-disfiguring, non-tender or painful to palpation, without sign of inflammation, infection, adhesion, or depression. 

The Board finds that the criteria for an initial compensable evaluation have not been met.  There is no evidence of record indicating that the Veteran's left knee scars have been productive of deep and nonlinear scars covering an area or areas exceeding 6 square inches (39 sq. cm), superficial and nonlinear scars covering an area or areas of at least 144 square inches (929 sq. cm.), or one or two scars that are unstable or painful.  There is no evidence to show that her left knee scars have caused any disabling effects not considered under Diagnostic Codes 7800 - 7804.  The Board acknowledges the Veteran's reports of symptoms of her left knee scars, and the Board has considered that evidence in determining the appropriate evaluation.  The Board therefore finds that an initial compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Conclusion

The Board has considered the Veteran's statements that she should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report her left knee symptoms, to include scar symptoms, as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant increased ratings.  However, to the extent that the claims have been denied, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of her disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of her disabilities.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran appears to have worked full-time for the same employer during the entire period on appeal, and this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, an extraschedular issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to the disabilities on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, to the extent that the claims have been denied, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  In this regard, the Board notes that the VA knee examinations do not indicate whether the ranges of knee motion were active or passive, does not specify range of motion with and without weight-bearing, or ranges of motion for the paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case,  the May 2014 VA DBQ notes that there was functional loss in the form of less movement than normal, pain on movement, swelling, deformity, and disturbance of locomotion.  There was additional limitation of motion following repetitive use testing, specifically, flexion was to 80 degrees, and extension was to 0 degrees.  The November 2014 VA DBQ notes that there was pain on weight bearing, with functional loss due to a limitation of motion.  There was no additional functional loss, or loss of range of motion.  Functional ability, to include during any flare-ups, was not significantly limited with repeated use over a period of time due to pain, weakness, fatigability, or incoordination.  In summary, it appears that the 2014 VA examination reports fully afforded the Veteran adequate joint testing, and that no prejudice accrues to the Veteran in relying upon these examination reports.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

A rating of 20 percent, and no more, for service-connected traumatic arthritis, left knee, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable evaluation for service-connected residual scar, status post left knee, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


